Citation Nr: 0945137	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral popliteal 
artery aneurysms, status post right leg bypass surgery, to 
include as secondary to diabetes mellitus and hypertension.

4.  Entitlement to service connection for neuropathy of the 
bilateral lower extremities, to include as secondary to 
diabetes mellitus and hypertension.

5.  Entitlement to service connection for neuropathy of the 
bilateral upper extremities, to include as secondary to 
diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970, to include service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO denied 
service connection for diabetes mellitus type II, 
hypertension, bilateral popliteal artery aneurysms, status 
post right leg bypass surgery, cerebrovascular accident, 
hearing loss, tinnitus, and bilateral peripheral neuropathy 
of the upper and lower extremities.  In April 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2008, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2008.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  The Veteran submitted additional 
medical evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).  

Also during the August 2009 hearing, the Veteran indicated 
that he wished to withdraw from appeal his claims for service 
connection for a cerebrovascular accident, bilateral hearing 
loss, and tinnitus.  A signed statement indicating as such 
was also submitted.  Hence, the only claims remaining on 
appeal are set forth on the title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides, to include Agent Orange.  

3.  Although prior medical records do not conclusively 
establish diabetes mellitus, a recent private medical record 
reflects a current diagnosis of diabetes mellitus, type II, a 
disability recognized by VA as among those recognized by VA 
as medically associated with Agent Orange exposure.

4.  Hypertension was neither shown during service or manifest 
to a compensable degree within one year after separation from 
service, and the only medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current hypertension and either service or a service-
connected disability weighs against the claim.

5.  No popliteal artery aneurysm or other leg disability was 
shown during service, and the only medical opinion on the 
question of whether there exists a medical nexus between the 
Veteran's current bilateral popliteal artery aneurysms, 
status post right leg bypass surgery, and either service or 
service-connected disability weighs against the claim.

6.  No neuropathy of the either lower extremity was shown 
during service, and the only medical opinion on the question 
of whether there exists a medical nexus between the Veteran's 
current lower extremity neuropathy and service or a service-
connected disability weighs against the claim.

7.  While the Veteran has complained of neuropathy of the 
bilateral upper extremities, the competent medical evidence 
does not even suggest that the Veteran currently has any such 
disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for diabetes mellitus 
type II are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e) (2009).

2.  The criteria for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2009).

3.  The criteria for service connection for bilateral 
popliteal artery aneurysms, status post right leg bypass 
surgery, to include as secondary to service-connected 
diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  The criteria for service connection for neuropathy of the 
bilateral lower extremities, to include as secondary to 
service-connected diabetes mellitus type II, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

5.  The criteria for service connection for neuropathy of the 
bilateral lower extremities, to include as secondary to 
service-connected diabetes mellitus type II, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim for 
service connection for diabetes mellitus, type II, all 
notification and development action on this claim has been 
accomplished.

As regards the remaining claims for service connection, 
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection (on direct and secondary bases) for 
diabetes mellitus, hypertension and a circulatory condition, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  In a November 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection (on direct and secondary bases) for 
diabetes mellitus and peripheral neuropathy, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A March 
2006 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations.  The June 2006 rating decision reflects the 
initial adjudication of the claims after issuance of these 
letters.  Hence, the above-noted letters-which meet the 
content of notice requirements described in Pelegrini and 
Dingess/Hartman -also meet the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of May 2006 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's August 
2009 Board hearing, along with various written statements 
provided by the Veteran, and by his representative on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Veteran's 
representative has requested that the Veteran be scheduled 
for a VA examination to evaluate whether hypertension, 
bilateral popliteal artery aneurysms, or bilateral upper and 
lower extremity neuropathies are the result of diabetes.  In 
this case, as discussed below, the evidence of record is 
sufficient to render decisions on these matters.  In this 
regard, medical professionals have opined regarding a 
relationship between diabetes and hypertension, bilateral 
popliteal artery aneurysms, and lower extremity neuropathy.  
Current upper extremity neuropathy is not shown.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
[Parenthetically, the Board notes that, in October 2006, the 
provisions of 38 C.F.R. § 3.310 ere revised insofar as 
establishing secondary service connection on the basis of 
aggravation.  However, as indicated below, none of the 
directly involves this theory of entitlement, the recent 
revision to the governing regulation need not be further 
discussed.].

A.  Diabetes Mellitus

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran's Department of Defense Form 214 
(separation document) reflects that the Veteran served in 
Vietnam during the Vietnam Era; hence, he is presumed to have 
been exposed to herbicides in service, to include Agent 
Orange.  Moreover, in July 2009, a private physician clearly 
diagnosed the Veteran with diabetes mellitus, type II, 
uncontrolled, without complications.  It was also noted that 
the Veteran was started on medication for this disability.

Admitted, prior to the July 2009 record, medical records do 
not appear to conclusively show a diagnosis of diabetes (as 
opposed to borderline diabetes), presumably, this was the 
basis for the denial of the claim for service connection.  
However, the Board finds no reason to question the veracity 
of this current diagnosis, as no other contemporaneous 
medical evidence refutes the physician's finding of current 
diabetes mellitus type II.  The Board also notes that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56/

Accordingly, under these circumstances, and with resolution 
of all reasonable doubt on the question of current disability 
in the Veteran's favor, the Board finds that the criteria for 
service connection for diabetes mellitus type II are met.

B.  Hypertension

In addition to the basic legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as hypertension, which develop to a compensable degree 
(10 percent for hypertension) within a prescribed period 
after discharge from service (one year for hypertension), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c). 

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm.).
 
Considering the claim for service connection for hypertension 
in light of the above, the Board finds that the claim must be 
denied.

The evidence of record clearly establishes that the Veteran 
has current hypertension, as reflected, for example, in a 
July 2009 private treatment record showing a diagnosis of 
benign essential hypertension.  However, the record simply 
fails to establish that his hypertension is medically related 
to either service or service-connected disability.

On the Veteran's pre-induction physical, he reported having 
high blood pressure; blood pressure readings at that time 
were 138/74, 144/80, and 138/74.  The remainder of the 
service treatment records do not document any elevated blood 
pressure readings.  At the Veteran's separation examination, 
blood pressure was 122/76.  He again reported having had high 
blood pressure.  No evidence showing hypertension within one 
year after separation has been received.  

The Veteran was hospitalized in April 2005 after an apparent 
cerebrovascular accident.  Initially, his blood pressure was 
146/84, but thereafter blood pressure readings were well 
controlled, with systolic readings between 116 and 124. 

The Veteran was afforded a VA examination in May 2006.  At 
that time, he reported having mild hypertension for 2 to 3 
years.  After examination, including blood pressure readings 
and follow up blood pressure readings, the examiner diagnosed 
hypertension, mild, with left ventricular hypertrophy on 
electrocardiogram.  While the examiner commented that there 
was not adequate documentation to warrant a confirmation of 
diabetes mellitus, he did state that even if the Veteran was 
diagnosed with diabetes mellitus, the hypertension preceded 
the diagnosis of diabetes mellitus and is not causally 
related.  

None of the medical records reflecting a diagnosis of 
hypertension includes any comment or opinion even suggesting 
that there exists a medical nexus between the Veteran's 
current hypertension and the Veteran's military service or 
service-connected diabetes mellitus type II, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical opinion.  In fact, when asked to 
opine as to any relationship between diabetes and 
hypertension, a VA examiner in May 2006 stated that 
hypertension was not caused by diabetes as the hypertension 
preceded the diagnosis of diabetes.  This is supported by the 
July 2009 diagnosis of benign essential hypertension by a 
private physician.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
889 (30th ed. 2003) (defining essential hypertension as 
hypertension occurring without discoverable organic cause).  
There is no indication that hypertension has been aggravated 
by diabetes.

As such, the only competent, probative  opinion on the 
question of medical nexus weighs against the claim.  

C.  Bilateral Popliteal Artery Aneurysms, Status Post Right 
Leg Bypass Surgery

Considering the claim for service connection in light of the 
governing legal authority, the Board finds that the claim 
must be denied.   

The medical evidence of record clearly establishes that the 
Veteran has current bilateral popliteal artery aneurysms, 
status post right leg bypass surgery, as reflected, for 
example, in a July 2005 surgical report.  However, the record 
simply fails to establish that this disability is medically 
related to either service or service-connected disability.

Service treatment records reflect no complaint, finding or 
diagnosis pertinent to any popliteal artery aneurysm or other 
leg disability.  Examination at separation revealed normal 
lower extremities.

During an April 2005 hospitalization, bilateral popliteal 
artery aneurysms were discovered.  In July 2005, the Veteran 
had right leg surgery for a popliteal artery aneurysm.

The Veteran was afforded a VA examination in May 2006.  At 
that time, he reported that the cramping in his right lower 
extremity by and large resolved, but he gets some cramping at 
night but is able to walk half a mile.  After an examination, 
the examiner diagnosed circulatory condition, with bilateral 
popliteal artery aneurysms, status post right femoral-
popliteal artery bypass graft, with residual scar.  While the 
examiner commented that there was not adequate documentation 
to warrant a confirmation of diabetes mellitus, he did state 
that even if the Veteran was diagnosed with diabetes 
mellitus, it is less likely than not that the popliteal 
aneurysm would be related as it was an incidental finding 
that occurred at the time of all his current symptoms.  He 
explained that diabetes mellitus would not have existed long 
enough to produce significant vascular disease.  

None of the medical records reflecting a diagnosis of 
bilateral popliteal artery aneurysms includes any medical 
comment or opinion even suggesting that there exists a 
medical nexus between this disability and the Veteran's 
military service or service-connected disability, and neither 
the Veteran nor his representative has presented or 
identified any such existing medical opinion.  In fact, a VA 
examiner specifically opined that this disability is not 
related to diabetes as diabetes had not existed long enough 
to produce significant vascular disease.  There is no 
indication that this disability has been aggravated by 
diabetes.

As such, the only competent, probative  opinion on the 
question of medical nexus between the current disability and 
either service or now service-connected diabetes mellitus 
type II weighs against the claim.  The  Board also notes 
that, as service connection for hypertension has been denied, 
service connection for bilateral popliteal artery aneurysms, 
status post right leg bypass surgery, as secondary to 
hypertension, is legally precluded.  

D.  Bilateral Lower Extremity Neuropathy

Considering the claim for service connection in light of the 
governing legal authority, Board finds that the claim must be 
denied. 

The evidence of record clearly establishes that the Veteran 
has current lower extremity neuropathy, as reflected, for 
example, in a May 2006 VA examination report showing a 
diagnosis of saphenous neuropathy.  However, the record 
simply fails to establish that his lower extremity neuropathy 
is medically related to either service or service-connected 
disability.

Service treatment records reflect no complaint, finding or 
diagnosis pertinent to neuropathy of either lower extremity.  
Examination at separation revealed normal lower extremities.

The Veteran was afforded a VA neurological examination in May 
2006.  He reported having clumsiness on his right side after 
suffering a stroke.  He stated that in the past he had 
sciatica and a footdrop in the right leg due to low back 
problems, but he had had 3 surgeries on the low back and he 
stated he no longer had any sciatica.  He reported numbness 
and tingling down the front of the right leg since right leg 
surgery for a blood clot.  Sometimes the numbness and 
tingling extended down as far as the toe.  Strength testing 
of the lower extremities was 5/5.  The Veteran had trouble 
with tandem walk; his standing Romberg was positive with 
moderate weaving.  There was a decrease in sensation on the 
anterior and medial surface of the right leg from the knee to 
approximately the ankle.  There was also some milder decrease 
in sensation over the dorsum of the foot, with diathesis in 
this area.  Reflexes were 2+ at the right ankle and 1+ at the 
left ankle and both toes were down going.  

The examiner diagnosed saphenous neuropathy and noted that 
the Veteran had numbness and tingling primarily in the 
distribution of the saphenous nerve on the right lower leg.  
The examiner stated that this was subsequent to surgery of 
the right knee and noted that the focal neuropathy was a 
postoperative complication.  The examiner commented that the 
Veteran did not have peripheral neuropathy per se.  

None of the medical records reflecting a diagnosis of lower 
extremity neuropathy includes any medical comment or opinion 
even suggesting that there exists a medical nexus between the 
Veteran's current lower extremity neuropathy and the 
Veteran's military service or service-connected disability, 
and neither the Veteran nor his representative has presented 
or identified any such existing medical opinion.  In fact, a 
VA examiner opined that the lower extremity neuropathy was a 
postoperative complication from the Veteran's right leg 
surgery for popliteal artery aneurysm.  There is no 
indication that lower extremity neuropathy has been 
aggravated by diabetes.

As such, the only competent, probative  opinion on the 
question of medical nexus between the current disability and 
either service or now service-connected diabetes mellitus 
type II weighs against the claim.  The  Board also notes 
that, as service connection for popliteal artery aneurysm and 
hypertension have been denied, service connection for lower 
extremity neuropathy as secondary to either or both of those 
disabilities is legally precluded.  

E.  Bilateral Upper Extremity Neuropathy

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied on the 
basis of current disability.  

Service treatment records reflect no complaint, finding, or 
diagnosis pertinent to neuropathy of either upper extremity 
neuropathy.  Examination at separation revealed normal upper 
extremities.

The Veteran was afforded a VA neurological examination in May 
2006.  He reported having clumsiness on his right side after 
suffering a stroke.  Strength testing of the upper 
extremities was 5/5.  Coordination testing of the upper 
extremities was normal.  Upper extremity reflexes were 2+.  
The examiner did not diagnose any upper extremity neuropathy.  
None of the other medical evidence of record shows a current 
diagnosis of any upper extremity neuropathy.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence does not establish that the Veteran 
has the disability for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for bilateral upper 
extremity neuropathy must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.  

F.  All Claims

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
appellant and his representative; however,  none of this 
evidence provides a basis for allowance of any of the claims 
herein denied.  As indicated above, these claims turn on the 
medical matters of current disability and whether there 
exists a relationship between the disability for which 
service connection is sought and either service or service-
connected disability-matters  within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the Veteran nor his representative 
is shown to be other than a layperson without appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on the medical 
matters upon which these claims turn.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As the lay assertions in this regard thus have no probative 
value, the Veteran can neither support any of his claims nor 
controvert any relevant medical evidence or opinion on the 
basis of lay assertions, alone..

For all the foregoing reasons, the Board finds that, while 
the claim for service connection for diabetes mellitus type 
II is herein granted, the claims for service connection for 
hypertension, for bilateral popliteal artery aneurysms, 
status post right leg bypass surgery, and for bilateral upper 
and lower extremity neuropathies must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  While the Board has 
favorably applied that doctrine in awarding service 
connection for diabetes mellitus type II, it finds that the 
preponderance of the evidence is against each of the 
remaining claims for service connection (thus rendering the 
doctrine inapplicable).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes mellitus, type II is granted.

Service connection for hypertension is denied.

Service connection for bilateral popliteal artery aneurysms, 
status post right leg bypass surgery, is denied.

Service connection for neuropathy of the bilateral lower 
extremities is denied.

Service connection for neuropathy of the bilateral upper 
extremities is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


